IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-10770
                        Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,
versus

ALFREDO ALVAREZ CAMARENA,
also known as Alfredo Alvarez,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:97-CR-75-1-Y
                       - - - - - - - - - -

                            June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Alfredo Alvarez Camarena appeals his jury conviction for

conspiracy to distribute methamphetamine.     Appellant argues that

the district court abused its discretion when it denied his

motion for new trial on the basis of newly discovered evidence.

     We have reviewed the record and the briefs of the parties

and hold that the district court did not abuse its discretion in

denying the motion for new trial.    United States v. Jaramillo, 42
F.3d 920, 924 (5th Cir. 1995); United States v. Time, 21 F.3d
635, 642-43 (5th Cir. 1994).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No. 98-10770
                 -2-

AFFIRMED.